El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
En mayo de 1964 el peticionario Miguel A. Quiñones ad-quirió por compra un edificio de concreto, de dos plantas radi-cado en el barrio Sabana Llana del municipio de San Juan, consistente en parte de locales comerciales ocupados por arrendatarios; entre éstos uno destinado a barbería cuyos muebles y equipos pertenecían al vendedor y le fueron trans-feridos por éste al comprador peticionario según disposición expresa del contrato de compraventa. En octubre de 1976 el barbero inquilino solicitó del Departamento de Asuntos del Consumidor la fijación de alquiler máximo al local por el que pagaba $120.00 mensuales según convenio desde agosto de 1972. La agencia desestimó la alegación declinatoria de su jurisdicción basada en tener dicho negocio todas las carac-terísticas de una empresa en marcha, y redujo el alquiler a $44.95 por mes. Al así decidir se fundó DACO en que “el casero . . . compró también el equipo existente en dicho local, pero no el negocio [síc] de barbería que se venía operando en el mismo.”
El Tribunal Superior a su vez desestimó el recurso de revisión del casero citando de Texaco P.R. Inc. v. Peñagarícano, Admor., 94 D.P.R. 49, 55 (1967), una aparente contradicción doctrinaria al efecto de que para excluir un “negocio en marcha” de la regulación arrendaticia es requisito esencial que hubiese estado “en operación por un dueño del mismo con anterioridad al arrendamiento que da lugar a la queja”, en-contrando el juez de instancia que todos los anteriores opera-dores de la antigua barbería eran inquilinos, y ninguno dueño del inmueble. (Énfasis nuestro.)
*624La naturaleza esencial que define una unidad arrendaticia como “negocio en marcha” está integrada por elementos objetivos como el tiempo durante el cual ha venido operando, persona a quien pertenecen los equipos, muebles e instrumentos necesarios para explotar el negocio y estado de actividad contemporánea o reciente del mismo, al tiempo de su transferencia. La posición de DACO afirmando que no hay “negocio en marcha” porque el peticionario sólo había comprado el local y los equipos, mas no el negocio, nos mueve a ponderar sobre qué negocio tiene para vender un barbero que no es dueño del local ni del mobiliario y equipos necesarios para su operación. Esta es la realidad contractual que inclinó a Castán Tobeñas y al Tribunal Supremo de España a separar la figura de negocio o industria de su previa explotación por el dueño arrendador, dictamen incorporado en Texaco, ante, en la siguiente forma:
“En España se halla excluido del ámbito de la Ley de Arren-damiento Urbano el arrendamiento de industria o negocio. Dice Castán: (Castán, Tratado Práctico de Arrendamiento Urbano, Tomo 1, pág. 212.)
‘No es necesario, en cambio:
(a) Que la industria esté directamente explotada por el arrendador, lo que se opondría al concepto de industria que se desnaturalizaría en la primera cesión arrendaticia, con olvido de lo que en sí es objetivamente considerada (sen-tencia de 10 de mayo de 1955). De aquí que sea indiferente que el negocio viniera explotado por personas distintas del arrendador (sentencia de 20 de junio de 1955), aunque aqué-llas lo explotaran en régimen de empresa (sentencia de 21 de noviembre de 1952), y, que el arrendador no hubiere ejercido formalmente el negocio, si estuvo a cargo de per-sonas que obraron en su nombre o como arrendatarios de los titulares de la propiedad (sentencias de 27 de septiembre de 1949 y 13 de enero de 1958).’ ”
De lo contrario, estaríamos sancionando una indebida restricción del derecho del dominio, obligando a todos los su-cesivos dueños de este inmueble arrendado que reclamen su *625derecho a pactar libremente el canon de un local de barbería, a dedicarse también al respetable oficio de la tonsura.
El Departamento de Asuntos del Consumidor carece de facultad y jurisdicción para reglamentar el canon de alquiler de este local de barbería.

Se expedirá el auto y las actuaciones administrativas y judiciales recurridas serán, anuladas.

El Juez Presidente Señor Trías Monge no intervino. El Juez Asociado Señor Martín concurrió en el resultado.